UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2038



TIMBU PHILIP ANJA,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-264-607)


Submitted:   February 16, 2005            Decided:   March 11, 2005


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Theodore Nkwenti, Silver Spring, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, M. Jocelyn Lopez Wright,
Assistant Director, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Timbu Philip Anja, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (Board).    The order denied his motion to reopen and

reconsider the Board’s dismissal of his appeal from the Immigration

Judge’s (IJ) order denying his applications for asylum, withholding

of removal, and protection under the Convention Against Torture

(CAT).

          Anja contends that he established eligibility for asylum.

As the IJ and Board concluded that the asylum application was

untimely, we find that consideration of Anja’s asylum claim is

barred.   See 8 U.S.C. § 1158(a)(3) (2000).      Additionally, we have

reviewed the evidence of record and find no abuse of discretion in

the denial of the motion to reopen and reconsider with respect to

the relief of withholding of removal.      See Stewart v. INS, 181 F.3d

587, 595 (4th Cir. 1999); Chen v. INS, 195 F.3d 198, 205 (4th Cir.

1999); INS v. Cardoza-Fonseca, 480 U.S. 421, 430 (1987).          Finally,

we find that Anja’s CAT claim, which was entirely undeveloped in

his brief before this court, has been abandoned.            See Edwards v.

City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999).

          Accordingly,   we   deny   the   petition   for    review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                       PETITION DENIED